           Case 3:19-cv-00223-BAJ-RLB            Document 1       04/15/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

CHARLES V. SHIRLEY
Plaintiff,

V.                                                      CIVIL ACTION: _____________________

FLUOR CONSTRUCTORS
INTERNATIONAL, INC. and
LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON
Defendants,

                                           COMPLAINT

      1.      Plaintiff, Charles V. Shirley (“Mr. Shirley”) brings this action against Fluor

Constructors International, Inc. (“Fluor”) and Liberty Life Assurance Company of Boston

(“Liberty”) for violation of the Employment and Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §1001, et seq., (“ERISA”). Mr. Shirley was a participant in Fluor’s short-term

and long-term disability group plan, an ERISA disability benefit plan, believed to be self-insured

by his longtime employer Fluor and administered by Liberty. This Complaint challenges the

Defendants’ unlawful denial of Mr. Shirley’s request for short-term and long-term disability

benefits despite medical evidence demonstrating his qualification for said benefits during his

eligibility period as an insured under the disability benefit plan. Mr. Shirley is filing this action to

recover past-due and future benefits due under a policy or plan of disability insurance to enforce

his rights existing therein, to declare his rights under the terms of the policy or plan, to recover

pre-judgment interest, and to recover costs and attorney’s fees as provided by ERISA.

                                          JURISDICTION

      2.      This Court has personal and subject matter jurisdiction over this case pursuant to

29 U.S.C. §1132(e) and (f) because of the Defendants’ breach of their ERISA obligation to him.



                                                   1
            Case 3:19-cv-00223-BAJ-RLB           Document 1       04/15/19 Page 2 of 13




      3.       Plaintiff Charles V. Shirley is a resident of Pointe Coupee Parish, Louisiana.

             CLAIM FOR JUDICIAL REVIEW AND DECLARATORY JUDGMENT

      4.       Plaintiff Charles V. Shirley, at all times pertinent hereto, was a participant within the

meaning of 29 U.S.C. §1002(2)(7) in the group short-term disability (“STD”) and long-term

disability (“LTD”) plan (sometimes referred to hereafter as “Disability Plan”) that was believed to

be self-insured by Plaintiff’s employer, Fluor, and administered by Liberty.

      5.       Plaintiff Charles V. Shirley has standing to bring this action under ERISA, 29 U.S.C.

§1132(a).

      6.        Defendant Fluor Corporation has its corporate headquarters located at 6700 Las

Colinas Boulevard, Irving, Texas 75039 and Defendant Liberty Life Assurance Company of

Boston has its corporate headquarters located at 100 Liberty Way, Dover, New Hampshire 03820.

The Disability Plan is believed to be self-insured by Fluor Corporation and administered by Liberty

Life Assurance Company of Boston.

       7.        Defendants are for-profit companies and do business in the State of Louisiana,

deriving revenue from the business they conduct in Louisiana.

       8.       The Disability Plan under which Plaintiff is suing is a group disability plan believed

to be self-insured by Fluor and administered by Liberty.

       9.       Despite repeated requests to Fluor and Liberty, made personally by Plaintiff and by

Plaintiff’s counsel, Fluor and Liberty have refused to provide plaintiff and his counsel with a copy

of the short-term and long-term disability policies and/or plan documents as required by ERISA.

      10.      Mr. Shirley began experiencing disabling health conditions in July 2014 when he

began suffering from gait imbalance, ataxia, neuropathy, and strokes, among other things, that

caused him to have falls and required him to use a walker or cane to ambulate. As a result, Mr.



                                                   2
         Case 3:19-cv-00223-BAJ-RLB            Document 1      04/15/19 Page 3 of 13




Shirley began receiving short-term disability benefits from Fluor and Liberty shortly thereafter.

These short-term disability benefits ended on or about January 8, 2015.

        11.         Per Liberty’s claim file, around November 2014, due to the temporary nature

and upcoming exhaustion of his short-term disability benefits and his continuing disability, Mr.

Shirley applied for long-term disability benefits with Fluor and Liberty.

        12.         Per Liberty’s claim file, at the end of January 2015 and/or very beginning of

February 2015, Liberty’s consulting neurologist repeatedly attempted to contact Mr. Shirley’s

treating neurosurgeon, Dr. Joseph Acosta, at the Neuromedical Center in Baton Rouge, Louisiana,

for a phone consultation, but was never able to obtain a response. Mr. Shirley repeatedly attempted

to contact Dr. Acosta during this time period to request that he speak to Liberty’s consulting

neurologist, but could never make contact with him, receive a return call, or receive some form of

acknowledgment.

        13.         Sometime around January 30, 2015 or February 1, 2015, Dr. Acosta ceased

seeing patients at the Neuromedical Center, including Mr. Shirley. Per Liberty’s claim file, on

January 30, 2015, Dr. Acosta sent Liberty’s consulting neurologist a written response advising that

Mr. Shirley’s neurologic problems with vertigo and ataxia had been compounded by “a continuous

weakness and maybe even worsening of this weakness in his legs and that a recent EMG nerve

conduction study revealed a peroneal neuropathy versus an L5-S1 radiculopathy bilaterally.” Dr.

Acosta further stated that “an MRI of the lumbar spine shows that indeed he has moderate to severe

lumbar stenosis at several levels that is probably compounding the weakness” and that he thought

that “as far as the actual range, amounts of weight, and endurance that he can experience I think

he needs a functional capacity exam.” Shortly thereafter, Mr. Shirley’s care was transferred to Dr.

Charles Bowie at the Neuromedical Center who he continues to treat with to this day. Nevertheless,



                                                 3
         Case 3:19-cv-00223-BAJ-RLB             Document 1       04/15/19 Page 4 of 13




on or about February 3, 2015, Fluor and Liberty denied Mr. Shirley’s claim for long-term

disability, establishing that they did not find Mr. Shirley disabled as of February 3, 2015, and stated

in the denial letter that a response was never received from Dr. Acosta. Although Mr. Shirley did

not appeal this denial, he returned to employment with Fluor shortly thereafter on March 9, 2015

and worked while he was disabled from July 11, 2015 – November 11, 2015, November 26, 2015

– January 20, 2016, and February 6, 2016 – July 31, 2016. By employing Mr. Shirley during these

time periods, as a covered participant in Fluor’s STD and LTD plans, while he was disabled, Fluor

and Liberty “opened the door” for another disability claim by Mr. Shirley and are obligated to

examine the medical evidence to determine if Mr. Shirley was disabled during his times of active

employment and prior to his termination.

         14.         On February 4, 2015, Mr. Shirley saw nurse practitioner, Sharon Mencer-

Matthews, at the Neuromedical Center. Ms. Matthews advised Mr. Shirley, among other things,

not to sit or attempt to ambulate for long periods of time and that the weakness in his legs made

him a high fall risk. Ms. Matthews noted that an “EMG/NV showed bilateral peroneal nerve

injury” and that “his lumbar MRI shows degenerative disc disease” and further noted that she

would “refer him to neurosurgery, as well as to rheumatology for his abnormal ANA” and that “he

is not able to return back to work at this time.”

         15.         On February 9, 2015, Mr. Shirley saw his new neurosurgeron, Dr. Charles

Bowie, who stated he had “complaints of classic neurogenic claudication” and noted “I reviewed

his MRI, he has a lumbar stenosis from L3 down to S1 worse at L3-4 and L4-5 with right-sided

disc herniations.”

         16.         Per Liberty, Mr. Shirley returned to work at Fluor on or about March 9, 2015

and worked for intermittent terms of active employment during July 11, 2015 – November 15,



                                                    4
         Case 3:19-cv-00223-BAJ-RLB           Document 1       04/15/19 Page 5 of 13




2015; November 26, 2015 – January 20, 2016; and February 2, 2016 – July 31, 2016, during which

he was covered by Fluor’s STD and LTD policies or plans. Mr. Shirley submits that upon his return

to work he worked in a sedentary job, but due to his disabling medical conditions he could only

tolerate working for limited periods of time. Mr. Shirley remained on some level of employment

status with Fluor and worked a final assignment for a few days, in Delaware or Maryland in late

2016.

         17.        During his intermittent period of active employment with Fluor, Mr. Shirley

worked while he was disabled and received treatment from Broussard Chiropractic, for his back

and neck pain, from August 14, 2015 – August 24, 2015, October 9, 2015 – October 12, 2015, and

April 27, 2016 – June 10, 2016. Based on Mr. Shirley’s earlier STD claim and denied LTD claim,

Fluor and Liberty, having reviewed Mr. Shirley’s pre-February 4, 2015 medical records submitted

with those claims, had knowledge and were on notice that Mr. Shirley was working while disabled

during the above mentioned periods of active employment.

         18.        Mr. Shirley returned to Dr. Bowie on September 13, 2016 complaining of low

back pain radiating into his right leg all the way to the bottom of his foot. Dr. Bowie noted that,

per Mr. Shirley, “this has been going on for years, but however became excruciating this past

January” and noted that “he experiences approximately 1 fall per week, has numbness in the same

distribution of the right leg, and has had a few episodes of both bowel and bladder incontinence

during his sleep.” Dr. Bowie also noted that Mr. Shirley had been treated by a chiropractor since

he had last seen him on or about February 9, 2015.

         19.         Dr. Bowie performed a lumbar fusion with hardware, on Mr. Shirley, on

December 7, 2016 and a cervical fusion with hardware, on Mr. Shirley, on March 20, 2017.

Medical records related to these surgeries were submitted with the June 21, 2018 appeal of the



                                                5
         Case 3:19-cv-00223-BAJ-RLB              Document 1      04/15/19 Page 6 of 13




January 25, 2018 disability claim denial.

         20.        Plaintiff has personally tried to obtain his employment records from Fluor, but

has not been provided with this information. Plaintiff’s counsel, in an effort to establish any formal

termination of employment dates and other pertinent employment history information from Fluor,

received a letter from Fluor’s in-house counsel advising they would not provide said records when

the law does not require them to do so. A review of the Liberty claim file indicates that a human

resources representative, with Fluor, states that Mr. Shirley was terminated as of October 16, 2016.

However, Mr. Shirley does not have any record of ever receiving a formal employment termination

letter, email or other form of written communication.

         21.         Mr. Shirley applied for social security disability benefits in April of 2017 and

was approved without having to reapply or file an appeal. The approval letter from the Social

Security Administration states “we found that you became disabled under our rules on November

15, 2016.” However, it is believed that Social Security only looked back several months from the

date of application in establishing its date of disability.

         22.        Due to Fluor and Liberty’s repeated refusal to provide Plaintiff and his counsel

with copies of the short-term and long-term disability policies or plans, Plaintiff and his counsel

have had to “blindly” appeal Fluor and Liberty’s denial of Plaintiff’s short-term and long-term

disability benefits requests without the benefit of having the short-term and long-term disability

policies and/or plan documents and their pertinent provisions.

         23.          By letter dated January 8, 2018, mailed by certified mail, and addressed to

Liberty, Plaintiff’s counsel filed a claim for long-term disability benefits on behalf of Mr. Shirley

and requested a certified copy of the Fluor Corporation long term disability group policy. By letter

dated February 14, 2018, mailed by regular mail, and addressed to Ms. Christy Naugle with Fluor’s



                                                   6
         Case 3:19-cv-00223-BAJ-RLB            Document 1       04/15/19 Page 7 of 13




human resources section, Plaintiff’s counsel requested a copy of all documents in Mr. Shirley’s

personnel file and/or employment records and enclosed an Employment Records Authorization

signed by Mr. Shirley. By letter dated February 14, 2018, mailed by regular mail, and addressed

to Liberty’s case manager assigned to Mr. Shirley’s claim, Plaintiff’s counsel requested a certified

copy of the entire Fluor Corporation disability benefits group policy. By letter dated April 4, 2018,

mailed by certified mail, and addressed to Liberty’s case manager assigned to Mr. Shirley’s claim,

Plaintiff’s counsel again requested a certified copy of the entire Fluor Corporation disability

benefits group policy, including but not limited to the policies for short-term and long-term

disability benefits and noted Mr. Shirley’s right to this information under ERISA. By letter dated

April 4, 2018, mailed by certified mail, and addressed to Fluor’s disability plan

administrator/benefits representative, Plaintiff’s counsel advised that Liberty had advised

Plaintiff’s counsel that the short-term and long-term group disability policies must be obtained

from Fluor and requested said information from Fluor as required by ERISA. In response to the

foregoing requests, Liberty advised that the disability policies must be obtained from Fluor since

Liberty provides administrative services only. Fluor advised that it would not disclose the

employment records when not required to do so by law and that Mr. Shirley was not covered by

any group disability plan at the time of his separation on October 16, 2016 and was thus unable to

provide a copy of any group disability plan covering Mr. Shirley.

         24.        Mr. Shirley’s disability claim case presents issues as to fact and law regarding

eligibility for disability benefits under the Fluor group plans. This, among other things, is due to

the fluid onset date of Mr. Shirley’s disability with symptoms beginning in July 2014 while

employed by Fluor as a Director of Operations and Manager, his continuing and worsening

disability since July 2014 through and after his long-term disability claim was denied on February



                                                 7
         Case 3:19-cv-00223-BAJ-RLB              Document 1       04/15/19 Page 8 of 13




3, 2015, Fluor’s determination that Mr. Shirley was not disabled as of February 3, 2015, Mr.

Shirley’s return to work on March 9, 2015 and for the periods of July 11, 2015 – November 15,

2015, November 26, 2015 – January 20, 2016, and February 6, 2016 – July 31, 2016 after said

denial, his remaining as an employee of Fluor and/or its subsidiaries until possibly on or about

October 16, 2016 or later, his working an assignment for Fluor or its wholly owned subsidiary on

in Fall 2016, and his continuing and worsening disability from July 2014 throughout his continued

employment with Fluor and thereafter.

              25.       The facts of Mr. Shirley’s case and the unorthodox manner in which Fluor

and Liberty have handled said claim favor the applicant receiving a de novo review, especially in

light of the analysis and holdings in the U.S. Fifth Circuit’s recent en banc decision in Ariana M.

v. Humana Health Plan of Texas, Inc., 884 F.3d 246 (5 Cir. 3/1/18). Providing some insight into

how the withheld plan documents may set the disability plan administrative framework and

delegation of authority, between Fluor and Liberty, and establish the proper standard of review is

the fairly recent case of Miller v. PNC Financial Services Group, Inc., 278 F.Supp.3d 1333 (S.D.

Fla. 2017).

              26.        On January 8, 2018, Plaintiff’s counsel filed a written claim for long-term

disability benefits with Liberty, by certified mail, on behalf of Plaintiff, and requested in said claim

demand that a certified copy of the Fluor long-term disability group policy be provided to

Plaintiff’s counsel. Plaintiff’s counsel was subsequently contacted by telephone, by Elizabeth

Kiernan (“Ms. Kiernan”), the Liberty Disability Claims Technical Specialist that, by letter dated

February 3, 2015, had denied Plaintiff’s long-term disability claim filed around November 2014.

Ms. Kiernan advised Plaintiff’s counsel that a short-term disability claim must be filed first and

that it must be initiated by Plaintiff. Based on this directive, Plaintiff filed a short-term disability



                                                   8
         Case 3:19-cv-00223-BAJ-RLB             Document 1         04/15/19 Page 9 of 13




claim, by telephone, with Liberty in January 2018. A January 25, 2018 letter denying the short-

term disability claim followed and the requested Fluor long-term disability group policy or plan

was never provided to Plaintiff’s counsel.

             27.           On June 21, 2018, Plaintiff submitted his request for an appeal of the

January 25, 2018 denial and submitted extensive medical records covering Mr. Shirley’s medical

treatment from July 2014 through October 2017. This appeal was later supplemented with physical

therapy records and other miscellaneous medical records, documentation and the approval letter

for Mr. Shirley’s initial application of social security disability benefits, and a letter from Mr.

Shirley’s treating neurosurgeon, Dr. Charles Bowie. With each submission of evidence, Plaintiff’s

counsel requested, by cover letter, that the records be filed in the administrative record, in globo,

with other documentation and evidence in the present and past disability claim files for Mr. Shirley.

            28.            On October 4, 2018, Plaintiff received a letter from Liberty denying his

appeal of Liberty’s denial of Plaintiff’s request for long term disability benefits. The letter, among

other things, stated that Plaintiff had been unable to provide medical records requested by Liberty

for the time period of July 2015 – August 2016, that Plaintiff had not shown good cause for not

filing his short/long term disability within a year of the onset of his disability, and that Plaintiff

was entitled to a second appeal that must be filed within 180 days. A copy of this letter is attached

hereto as Exhibit “A”. Plaintiff submits that Louisiana’s ten (10) year prescriptive period

applicable to contract applies to timeliness in this proceeding.

            29.           On March 15, 2019, Plaintiff mailed, with an affidavit from Mr. Shirley,

a letter from Mr. Shirley’s treating neurosurgeon (“Dr. Bowie”), and records from Mr. Shirley’s

chiropractor to be filed in the administrative record, via certified mail, his letter timely requesting

the second appeal that Liberty afforded him through its October 4, 2018 denial letter.



                                                  9
        Case 3:19-cv-00223-BAJ-RLB             Document 1       04/15/19 Page 10 of 13




Unfortunately, the U.S. Postal Service tracking service revealed that, by March 22, 2019, the letter

had not made it to the address provided in Liberty’s October 4, 2018 denial letter. Ultimately, the

unsigned and undated “green card” was returned to Plaintiff’s counsel and the tracking information

revealed that the March 15, 2019 appeal letter/packet had been returned to Baton Rouge,

Louisiana. Copies of Plaintiff’s March 15, 2009 along with the tracking information are attached

hereto as Exhibit “B”.

            30.          Out of an abundance of caution, Plaintiff’s counsel mailed another timely

appeal letter with the same supporting documentation provided with the March 15, 2019 letter, by

priority mail signature, on March 25, 2019, to the same address. The priority mail arrived at the

post office box address listed in Liberty’s October 4, 2018 denial letter and a notice to pick up the

priority mail was placed in the post office box. After not being picked up for several days, the

postal service returned the priority mail to Plaintiff’s counsel marked unclaimed. Copies of the

second appeal letter mailed on March 25, 2019, the priority mail marked unclaimed, and the

tracking history are attached hereto as Exhibit “C”.

            31.            Plaintiff has been deprived of the full and fair review ERISA mandates

from a plan administrator and has further been deprived of long term disability benefits to which

he is entitled from November 2014 or January 2015 to the present and continuing in a sum to be

determined at trial.

           32.            As a further direct and proximate result of the denial of benefits, Plaintiff

has been required to incur attorney fees to pursue this action, and is entitled to have such fees paid

by Defendants pursuant to 29 U.S.C. §1132(g)(1), ERISA §502(g)(1).

           33.             A controversy now exists between the parties as to whether Plaintiff is

entitled to short and long term disability benefits under Fluor’s Disability Plan. Plaintiff seeks the



                                                 10
        Case 3:19-cv-00223-BAJ-RLB              Document 1       04/15/19 Page 11 of 13




declaration of this Court that he is entitled to disability benefits from January 2015 through the

present and a determination of his future disability benefits from the present date forward.

              CLAIM FOR ERISA PENALTIES AGAINST FLUOR AND LIBERTY

            34.          Plaintiff incorporates herein by reference paragraphs 1 through 29 above.

            35.        Defendants’ failure to provide Plaintiff with a copy of the Disability Plan

documents within thirty days of his written request to Liberty dated January 8, 2018 and written

request to Fluor dated April 4, 2018 constituted a direct violation of 29 U.S.C. §1024(b)(4), which

provides in pertinent part: “The administrator shall, upon written request of any participant or

beneficiary, furnish a copy of the latest updated plan description . . . under which the plan is

established or operated.”

              36.      Defendants’ violation of 29 U.S.C. §1024(b)(4) entitled Plaintiff to penalties

in the sum of $110 per day pursuant to 29 U.S.C. §1132(c)(1), which provides in pertinent part:

“Any administrator who . . . fails or refuses to comply with a request for any information which

such administrator is required by this title to furnish participant or beneficiary [within thirty days

of receiving such request] . . . may in the court’s discretion be personally liable to such participant

or beneficiary in the amount up to $110 per day from the date of such failure or refusal and the

court may, in its discretion, order such other relief as it deems proper.”

              37.      As required by the Debt Collection Improvement Act of 1996, the $100 per

day penalty was increased to $110 per day for violations occurring after July 29, 1997, per 62 Fed.

Reg. 40696.

              38.       Plaintiff requested a copy of the short-term and long-term Disability Plan

documents from Liberty, by letter, on January 8, 2018, February 14, 2018, and April 4, 2018 and

was advised by Liberty that these documents must be requested from Fluor. Following Liberty’s



                                                  11
         Case 3:19-cv-00223-BAJ-RLB                Document 1     04/15/19 Page 12 of 13




directive, Plaintiff requested the Disability Plan documents, by letter, from Fluor on April 4, 2018.

Fluor’s in-house counsel responded, by letter, alleging that Plaintiff was not covered by the

Disability Plan on or about October 16, 2016, so there were no Disability Plan documents that

could be provided to him. As of this date, Plaintiff has not received the requested Disability Plan

documents, thus the thirty day period for providing said documents, contained in the statute, has

long expired. Plaintiff is therefore entitled to penalties at the rate of $110 per day commencing on

or about February 15, 2018 (per return receipt, 30 days from the date Liberty received Plaintiff’s

request) or on or about May 9, 2018 (per return receipt, 30 days from the date Fluor received

Plaintiff’s request) and continuing to run.

            WHEREFORE, Plaintiff prays for relief against Defendants as follows:

            1.           A declaration by this Court that he is disabled under the Disability Plan’s

provisions for purposes of long-term disability from December 2014 through the present and shall

continue to receive future long-term disability benefits in accordance with the limits contained in

the Disability Plan;

             2.         An award of long-term disability benefits from January 2015 to the present,

together with interest at an appropriate rate on each monthly payment from the date it became due

until the date it is paid;

             3.              An award of future long-term disability benefits from the present forward

and in accordance with any limitation on such benefits contained in the Disability Plan.

             4.               Any award of short-term disability benefits that the Court sees fit under

the facts as applied to the Disability Plan.

             4.              An award of penalties at the rate of $110 per day for a time period to be

fixed by this Court;



                                                     12
        Case 3:19-cv-00223-BAJ-RLB             Document 1      04/15/19 Page 13 of 13




           5.            For reasonable attorney fees and costs incurred in this action; and

           6.            For such other and further relief as this Court deems just and proper under

the circumstances.

Dated: April 15, 2019.

                                                      Respectfully submitted:



                                                       ____/s/ Neal R. Elliott, Jr._______________
                                                      Neal R. Elliott, Jr. (La. Bar Roll # 24084)
                                                      4310 Highland Road
                                                      Baton Rouge, Louisiana 70808
                                                      Telephone: (225) 907-5763
                                                      Email: nrelaw@hotmail.com




                                                 13
